     •-;;.,


-A_O_24_5_B.a..(R_ev_._02_1o_s1_20_19.a.)_Ju.,dgs.m_,n_ti_n_ac_r_im_in_al_P,_tty""C
                                                                                 __a___
                                                                                     se--'(M_o___d_ifi--ed.,.)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _....;.P;,aag:;.e;,.;Io;;.;;.f
                                                                                                                                                                          I
                                                                                                                                                                                 rj
                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRJCT OF CALIFORNIA

                         United States of America                                                   JUDGMENT IN A CRIMINAL CASE
                                          V.                                                        (For Offenses Committed On or After November I, 1987)


                         Octavio Banuelos-Ortega                                                    Case Number: 3:19-mj-23801

                                                                                                    Thomas
                                                                                                    Defendant's


REGISTRATION NO. 89083298
                                                                                                                                  SEP 16 2019
THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint                               CLERK, U.S. DISTRICT COURT
                                 -----''--------------Jcsot:mtt,Rtt-DtS'fffie'F-eF--eM:lfef~+--
 •   was found guilty to count(s)                                         BY                       DEPUTY
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                        Nature of Offense                                                                                   Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                                         1

  D The defendant has been found not guilty on count(s)
                                                                                          -------------------
 •            Count(s)
                         ------------------
                                                                                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                   ,/
                                  1ESl TIME SERVED                                           • _________ days
                                      '
  IZl Assessment: $10 WAIVED IZl Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                Monday, September 16, 2019
                                                                                                Date of Imposition of Sentence




                                                                                                Iliil'"O~OCK
                                                                                                UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                                                  3:19-mj-23801
